The petitioner, claiming to be the assignee of wages due one Aharon Mugurdichian, who was the defendant in an action brought by Sarkis Arakilian et al. in the District Court of the Sixth Judicial District, avers that decision was rendered in favor of the plaintiff in said action by agreement of parties on August 7, 1907, and that judgment was entered thereon on August 14, 1907, which said judgment is in full force, not having been appealed from or reversed.
He further avers that on November 21, 1907, the plaintiff moved to charge the garnishee in said cause, and that, upon the filing of said motion, the petitioner was for the first time cited in by said court and made a party for the purpose of considering the question of charging the garnishee, and that this question has been assigned for hearing for June 9, 1908.
The petitioner seeks a writ of prohibition to said court, claiming that such action, after judgment, is beyond its jurisdiction.
Chapter 1432 of the Public Laws, passed April 16, 1907, amended section 578, C.P.A., so as to require the charging of the garnishee to be made before final judgment. Section 579, C.P.A., authorizes the plaintiff to bring his action against the garnishee for the amount for which he is found to be chargeable after final judgment has been entered against the defendant *Page 211 
in the original action, and sections 581 and 582 permit the garnishee, after such final judgment against the defendant, to discharge himself from such liability without suit. The provisions of section 427, C.P.A., are ample for the continuance of the cause, after decision and before final judgment, for such time as may be necessary to determine the question of the liability of a garnishee.
The prayer of the petition is granted.